994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darius J. WHITSON, Sr., Appellant,v.HILLHAVEN WEST, INC./Clayton House Healthcare, doingbusiness as Clayton House Healthcare, Appellee.
No. 93-1371EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 21, 1993.Filed:  May 28, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darius J. Whitson, Sr., filed this employment discrimination action alleging Hillhaven West, Inc./Clayton House Healthcare (Hillhaven) violated Title VII and 42 U.S.C. § 1983 and § 1985.  The district court granted Hillhaven summary judgment.  The district court held Whitson failed to comply with the prerequisites of a Title VII action.  The district court also held the complaint failed to state a claim under § 1983 or § 1985 because no governmental action was involved and Whitson did not allege a conspiracy.  Further, the district court declined to exercise supplemental jurisdiction over any state claims Whitson might have.  Having carefully reviewed the record, we affirm the judgment.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.